IN THE SUPREME COURT OF PENNSYLVANIA



IN RE:                                    :      NO. 754
                                          :
         REAPPOINTMENTS TO                :      SUPREME COURT RULES
         CONTINUING JUDICIAL              :
         EDUCATION BOARD OF               :      DOCKET
         JUDGES                           :
                                          :


                                        ORDER



PER CURIAM:

         AND NOW, this 13th day of December, 2017, the following members are hereby

reappointed to the Continuing Judicial Education Board of Judges for a term of three

years, commencing January 1, 2018:

                 Vice Provost Anita LaFrance Allen, University of Pennsylvania

             The Honorable John Cleland, Court of Common Pleas, McKean County

                Dean Maureen Lally-Green, Duquesne University School of Law

          The Honorable Edward D. Reibman, Court of Common Pleas, Lehigh County